Citation Nr: 1201382	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-32 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depressive disorder, claimed as secondary to service connected adenocarcinoma of prostate.

2.  Entitlement to an evaluation in excess of 40 percent for adenocarcinoma of prostate.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The issues of entitlement to an evaluation in excess of 40 percent for adenocarcinoma of prostate, and for TDIU, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his depressive disorder was caused by the service-connected adenocarcinoma of the prostate.  


CONCLUSION OF LAW

The criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, with respect to the issue addressed on the merits, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  As to additional notice regarding the rating and effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran contends that he has depressive disorder as a result of his service connected residuals of adenocarcinoma of the prostate and associated erectile dysfunction.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disability which is proximately due to or the result of a service-connected disease or injury shall also be service-connected.  See 38 C.F.R. § 3.310.  

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The service treatment records do not show any complaints or treatments of a psychiatric nature, with the service separation examination in November 1970 revealing no psychiatric abnormalities.   

A VA general medical examination in April 1971 also revealed normal psychiatric findings, but a January 1972 physician's statement noted that the Veteran complained in August 1971 of nervousness and change of character, and a VA psychiatric examination performed less than 2 years after service, in May 1972, diagnosed anxiety neurosis.  


The record does not contain any further evidence of psychiatric complaints or treatment until 2007.  In the mean time, the Veteran was diagnosed with adenocarcinoma of the prostate in March 2005, for which service connection was granted in August 2005.  A June 2007 treatment record noted that the Veteran had been feeling depressed and anxious because his urinary incontinence did not improve.  Then a July 2007 psychiatric evaluation noted that the Veteran had no significant past psychiatric history aside from some episodes of depression and anxiety in the past due to problems at work, but he also commented "[The Veteran] was doing better until 2005 when he was diagnosed with prostate cancer and treated with Lupron[.  [H]e has suffered from depression and anxiety ever since.  Last June 2006 he underwent Brachy therapy which resulted in urinary incontinence, especially at night which is affecting his sleep.  Due to the side effects of his condition he has developed severe symptoms of depression and become isolated."

A subsequent evaluation report dated in October 2008 stated that the Veteran "remains presenting depressive symptoms with anxiety and isolated behavior most of the time.  He is constantly complaining of how his prostate condition has changed his life especially due to urinary incontinence and burning sensation."

A VA examination was conducted in January 2008.  The Veteran reported that his depression started when he was diagnosed with prostate cancer in 2005.  The examiner diagnosed depressive disorder, not otherwise specified, and alcohol abuse.  She stated that the depressive disorder was not caused by or a result of service-connected adenocarcinoma of the prostate, but her explanation was simply to note that the Veteran sought psychiatric care in May 2007, two years after the prostate cancer was diagnosed.

A September 2009 statement from a treating physician noted that the Veteran sexual impotence related to treatment of the Veteran's prostate cancer "increases depression symptoms."

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current depressive disorder is related to his service-connected adenocarcinoma of the prostate.  See 38 U.S.C.A. § 5107(b).  His treating psychiatrist and physician have related the onset of the depressive disorder to his adenocarcinoma and its treatment and side effects, while the VA examiner did not provide sufficient rationale for her conclusion that the depressive disorder was not related to the Veteran's cancer; the fact that the Veteran first sought treatment for depression two years after his initial diagnosis of adenocarcinoma of the prostate is hardly evidence that the ongoing treatments/side effects from that disability could not be the cause of the depressive disorder.  Thus, the Board finds these facts provide a plausible basis to conclude that the Veteran's depressive disorder is secondary to his service-connected adenocarcinoma of the prostate, and service connection for depressive disorder is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for depressive disorder is granted.


REMAND

Regarding the claim for an increased rating for adenocarcinoma of the prostate, the RO denied the Veteran's claim in July 2009.  The Veteran's submitted a written notice of disagreement as to this issue in September 2009.  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29 , unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative.  38 C.F.R. § 19.26.  As of this date, the Veteran has not been issued a statement of the case on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Additionally, given the above grant of service connection for depressive disorder, the Board finds that the issue of entitlement to TDIU must be remanded for the RO to readjudicate after assignment of a rating for the service connected depressive disorder and any other development deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) specifically regarding the issue of entitlement to an increased evaluation for adenocarcinoma of the prostate.  The RO should also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of this issue.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order. 

2.  Review the record and complete any further development of the TDIU claim, if necessary.  After assigning a disability evaluation to the now service connected depressive disorder, readjudicate the issue of entitlement to TDIU.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


